Filed 2/16/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 32







Jacob Matthew Golberg, 		Appellant



v.



Director, North Dakota Department 

of Transportation, 		Appellee







No. 20160218







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Michael R. Hoffman, 120 North Third Street, Suite 100, P.O. Box 1056, Bismarck, N.D. 58502-1056, for appellant; on brief.



Douglas B. Anderson, Office of Attorney General, 500 North Ninth Street, Bismarck, N.D. 58501-4509, for appellee; on brief.

Golberg v. N.D. Department of Transportation

No. 20160218



Per Curiam.

[¶1]	Jacob Golberg appeals a district court judgment affirming a Department of Transportation order suspending his driving privileges for one year.  We summarily affirm under N.D.R.App.P. 35.1(a)(7); 
Beylund v. Levi
, 2017 ND 30.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom, S.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner





[¶3]	The Honorable Jerod E. Tufte was not a member of the Court when this case was heard and did not participate in this decision.  Surrogate Judge Dale V. Sandstrom, sitting.